Hie opinion of the court was delivered by
Parker, C. J.;
Ernest E. Chaplin, a minor seven years of age, by and through Elmer Chaplin as his father and next friend, brought this action to recover damages for injuries alleged to have been sustained as the result of his clothing being ignited by the lighted gas burners of a kitchen stove. A demurrer to the petition was sustained by the trial court and plaintiff perfected this appeal from that ruling.
For all practical purposes, except for differences in the identity of the plaintiff and inconsequential allegations of the petition, including the prayer of that pleading, the issue raised by this appeal is the same as the one involved and determined in Chaplin v. Gas Service Co., 194 Kan. 26, 397 P. 2d 317, this day decided. Therefore, based on what is said and held in that decision, the order and judgment of the trial court in sustaining the demurrer to the instant petition must be affirmed.
It is so ordered.